Title: To Alexander Hamilton from Lewis Tousard, 26 May 1800
From: Tousard, Lewis
To: Hamilton, Alexander


Philadelphia May 26th. 1800
Sir,
I have the Satisfaction of informing you that the President of the U.S. has ordered Mr McHenry to make out for me the Commission of Lieut. Colonel of the second Regiment, and that of Inspector of Artillery. Your testified Friendship for me is a Warrant for the Pleasure this Information will give you.
I had the Honour of receiving your Letter of the 23rd. this Morning; I will immediately make all the necessary Preparations, and expect to start on the 28th with Lieut. Wolstonecraft and some other Officers.
With Respect and Consideration,   I have the Honour to be, Sir Your obliged and humble Servt.
Lewis Tousard
Major Genl A. Hamilton.
 